Citation Nr: 1512871	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  11-27 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Whether the character of the Appellant's discharge from service constitutes a bar to Department of Veterans Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Keith Cantrelle, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Minot, Associate Counsel


INTRODUCTION

The Appellant served from December 1978 to November 1981.  He was discharged under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.  Jurisdiction over the Appellant's claims file current resides with the New York, New York RO.

In February 2015, a videoconference hearing was held before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  During the hearing, the appellant attempted to revolk the poser of attorney.  However, the AOJ has not recognized such revocation.


FINDINGS OF FACT

1.  The Appellant began service in December 1978 and was discharged in November 1981 under conditions other than honorable.

2.  During his service, the Appellant engaged in willful and persistent misconduct including approximately 15 total days of unauthorized leave, possession of drug paraphernalia, disobedience, unauthorized use of a jeep, and theft.

3.  The Appellant was not insane at the time he committed the in-service misconduct.

4.  The Appellant's discharge is considered dishonorable.




CONCLUSION OF LAW

The character of the Appellant's discharge from service is a bar to VA benefits.  38 U.S.C.A. § 5303 (West 2014); 38 C.F.R. §§ 3.12, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of VCAA notice, VA is to specifically inform the claimant and the claimant's representative of which portion of the evidence is to be provided by the claimant and which part VA will attempt to obtain on behalf of the claimant.

However, the U. S. Court of Appeals for Veterans Claims has held that when the law as mandated by statute, and not the evidence, is dispositive of the claim, the above provisions are not applicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002).

In addition, VA's General Counsel has held in a precedential opinion that there is no duty to notify a claimant where the claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit; and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim.  VAOPGCPREC 5-2004.

In this case, as there is no legal entitlement to the benefits claimed, there is no reasonable possibility that further notice or assistance would aid in substantiating this claim.  Thus, any deficiencies of notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the provisions regarding notice and assistance is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).  To the extent that VCAA is applicable, the AOJ obtained the critical service department records.

In any event, a pre-decision notice letter dated February 2010 informed the Appellant that his service had been characterized as less than honorable.  The RO requested that the Appellant provide information regarding the events that led to his discharge, to include any supporting statements or evidence, as well as a statement indicating why he believed his service was honorable.  He was also informed of his right to have a personal hearing.  

The Appellant participated in a RO hearing in July 2012, as well as a videoconference hearing before the undersigned Veterans Law Judge in February 2015.  At the start of the hearing, the VLJ clarified the issue on appeal.  The VLJ explained the concept of character of discharge, established that there had not been a successful upgrade and determined that there was no outstanding evidence.  This action supplements VA's compliance with the VCAA and satisfies 38 C.F.R. § 3.103.

Law & Analysis

The Appellant contends that the character of his discharge from service should not be a bar to an award of VA benefits.  In support of his claim, he has asserted that he was under the influence of alcohol and drugs at the time he committed the numerous disciplinary infractions of record.  In addition, he avers that he had an undiagnosed psychiatric disorder during service which contributed to his discharge.

The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released under conditions other than dishonorable.  38 C.F.R. § 3.1(d).  If the former service member did not die in service, pension, compensation, or dependency and indemnity compensation is not payable unless the period of service on which the claim was based was terminated by a discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2); 38 C.F.R. § 3.12.  A discharge under honorable conditions is binding on the VA as to the character of discharge.  38 C.F.R. § 3.12(a).

There are two types of character of discharge bars to establishing entitlement for VA benefits: statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of six conditions, including by sentence of a general court-martial.  38 C.F.R. § 3.12(c).  The Board notes that the Appellant was convicted by a summary court-martial in June 1981 and by a special court-martial in July 1981, however he was never sentenced by a general court-martial.  Thus, the statutory bars are not implicated in this case.

As to the regulatory bars, a discharge or release under other than honorable conditions is considered to have been issued under dishonorable conditions if (in pertinent part) it is determined that it was issued because of willful and persistent misconduct.  A discharge because of a minor offense, however, will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious, or unless it is found that the person was insane at the time of committing the offense causing such discharge or release.  38 C.F.R. § 3.12(a), (d).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or a wanton and reckless disregard of its probable consequences.  38 C.F.R. § 3.1(n).

In addition, according to 38 C.F.R. § 3.354(a), an insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  Moreover, 38 C.F.R. § 3.354(b) provides that, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge, or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

In this case, the Appellant's DD-214 Form indicates that his period of service from December 1978 to November 1981 concluded with a character of discharge as under other than honorable conditions.  The narrative reason for separation was "misconduct-frequent involvement (with out Administrative Board)."

Service personnel records reflect that during his period of duty the Appellant received non-judicial punishments for a variety of offenses, including unauthorized leave, possession of drug paraphernalia, and disobedience.  Personnel records also reflect that he was convicted by a summary court-martial in June 1981 for unauthorized leave and stealing a jeep, and that he was convicted by a special court-martial in July 1981 for unauthorized leave and four counts of theft-specifically, the appropriation of four checks totalling more than $500.  In September 1981, the Appellant was provided with notice that he was being considered for an administrative discharge by reason of frequent involvement with military authorities.  Thereafter, in November 1981, based on the foregoing pattern of behavior, the Appellant was discharged under other than honorable conditions.

In October 2007, the Navy Board for Correction of Naval Records upheld the discharge, concluding, after considering such factors as the Appellant's alcoholism and age at the time of the infractions, that the weight of the evidence did not warrant re-characterization of the discharge "given the frequency and seriousness" of the Appellant's misconduct.

During his July 2012 RO hearing, the Appellant alleged that the actions which resulted in his discharge were due to his addiction to drugs and alcohol, as well as psychiatric problems stemming from undiagnosed attention-deficit hyperactivity disorder (ADHD) and depression-like symptoms.  He also argued that he engaged in only a short period of misconduct while otherwise obtaining positive conduct scores and performing well in his work; that he was harassed and abused during service, which contributed to his substance-abuse problems; that he never received treatment or counseling during service, despite obvious signs of alcohol and drug addiction; and that he was under the influence of drugs and alcohol when he signed his discharge paperwork.  The Appellant made similar contentions in a July 2012 affidavit that is of record.

In February 2015, the Appellant testified before the Board, reiterating his claim that his infractions were attritutable to drug and alcohol addiction and other psychiatric issues.  In essence, he contends that his decision-making was impaired to the point that he was not legally responsible for the actions that led to his discharge.

After a review of all the evidence, the Board finds that the Appellant had other than honorable service from December 1978 to November 1981 due to willful and persistent misconduct that did not constitute a mere "minor offense."

In short, the record shows a pattern of behavior that may fairly be characterized as intentional or deliberate-i.e., willful.  See 38 C.F.R. § 3.1(n).  From February 1980 until his discharge, in November 1981, the Appellant committed (and has admitted to) multiple infractions including unauthorized leave totalling 15 days, possession of drug paraphernalia, disobedience and disrespectful behavior, unauthorized use of a jeep, and four counts of theft.  With respect to these infractions, the Appellant's own explanations regarding his conduct-in particular, his July 2012 affidavit-further demonstrates that his disciplinary record resulted from a series of deliberate choices, and his repeated reprimands prove that he knew what he was doing was wrong.  For example, in the July 2012 affidavit, he stated that in June 1981 (during the incident for which he was later convicted by a summary court-martial) he signed a false statement in order to sign out a military jeep because "I wanted to leave base to go on vacation to the Philippines where drugs and alcohol were plentiful."  Regarding other infractions, including periods of unauthorized leave, he explained in his affidavit that he would choose to go out drinking and, as a consequence, be late for formation; that he brought drug paraphernalia onto the base after a night of heavy drinking; and that on one occasion he consciously disobeyed his Sergeant's order in order to go out drinking.  He also admitted to appropriating checks from his fellow Marines so that he could use the money to buy alcohol.  These statements, taken together, reflect conscious and persistent acts of misconduct, and constitute more than a "minor offense," as they precluded the performance of his military duties.  See Stringham v. Brown, 8 Vet. App. 445, 445 (1995).  Moreover, as reflected by the October 2007 Navy Board for Correction of Naval Records' acknowledgement of "the frequency and seriousness" of the Appellant's misconduct, this was not an isolated case of misconduct, but rather a history of repeated infractions.

Furthermore, although the Appellant reports that his actions were due at least in part to undiagnosed psychiatric issues, service treatment records reflect that psychiatric examinations in October 1978 and November 1981 were normal, and there is no evidence of complaints, treatment, or diagnoses of any psychiatric disorders in service.  The only medical evidence of record indicating a psychiatric disorder are February 2012 and June 2012 private evaluations in the which the Appellant was diagnosed with ADHD, alcohol and cocaine dependence, and substance-induced mood disorder.  These evaluations are credible evidence of a current disorder; however, as they occurred more than 30 years after the Appellant's discharge, the Board does not find them to be probative of insanity during his period of active duty, especially in light of the in-service evaluations discussed above.  In short, beyond the infractions committed, there is no evidence to suggest that during his service the Appellant interfered with the peace of society or was otherwise antisocial as contemplated by the regulations.  38 C.F.R. § 3.354(a).  As such, the insanity exception to the bar of benefits based on discharge under dishonorable conditions is not for application in this case.

Accordingly, the Appellant's character of discharge for his period of service from December 1978 to November 1981 is considered to have been issued under dishonorable conditions, and is a complete bar to VA benefits, other than health care under 38 U.S.C. Chapter 17.  38 C.F.R. § 3.360(b).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

The character of the Appellant's service from December 1978 to November 1981 is a bar to entitlement to VA benefits.





____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


